Citation Nr: 1732581	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for medical meniscus tear of the left knee, (excluding the period from June 16, 2014 through July 31, 2014, during which time a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 was in effect).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1968 to October 1972, from September 1990 to July 1991, from September 1992 to January 1993, and from March 2003 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2014 and February 2017, the Board remanded the matter herein for additional development.  It now returns for appellate consideration. 

In June 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Veteran was previously represented by The American Legion.  In a memorandum received by the Board in August 2016, The American Legion indicated that they would not be representing the Veteran in this matter.  The Board sent a clarification letter to the Veteran in September 2016 to determine the status of his representation.  In October 2016, the Veteran responded by stating that he would represent himself.  

During the pendency of the appeal for a higher rating for medical meniscus tear of the left knee, a November 2014 rating decision granted a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 effective June 16, 2014 through July 31, 2014.  Because the award of this temporary total rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal as to this issue remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  Although the record reflects the Veteran's left knee disability has had a functional impact, specifically of limiting prolonged standing, walking or squatting, as noted most recently by a March 2017 VA examiner, the Veteran has not asserted that he was unemployable due to his service-connected left knee disability at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.


FINDING OF FACT

Throughout the rating period on appeal (excluding the period from June 16, 2014 through July 31, 2014, during which time a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 was in effect) the Veteran's medical meniscus tear of the left knee has been manifested by pain productive of limitation of motion no worse than 105 degrees of flexion and 0 degrees of extension.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for medical meniscus tear of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the November 2014 and February 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Additionally, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2016).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's service-connected left disability is currently evaluated under Diagnostic Code (DC) 5260, the rating code for limitation of flexion.  However, for knee disabilities other DCs are potentially applicable.  

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of two or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2016).  In this regard, the arthritis component of the Veteran's left knee disability has been assigned 10 percent rating under DC 5260 for limitation of flexion.  Moreover, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his left knee, thus, the highest available rating under DC 5003 in this case is 10 percent.  The Veteran has already been awarded a10 percent rating under DC 5260 for his left knee disability.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Under DC 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.

In this case, an evaluation in excess of 10 percent for the Veteran's left knee under DC 5260 is not warranted.  In this regard, a July 2010 VA joints examination report found flexion of 130 degrees.  In August 2012 argument, the Veteran's then representative stated, in part, that the July 2010 VA examination report did not accurately reflect the level of disability of the Veteran's left knee as the Veteran contended he complained of severe, constant pain during all ranges of motion.  However, conversely, during the June 2013 Board hearing, the Veteran's then representative argued the July 2010 VA joints examination report was not accurate as the Veteran had received a left knee injection shortly before the examination, and thus, any results were not indicative of the full scope of his actual left knee disability.  In this regard, the Veteran has subsequently been afforded additional VA examinations with respect to his left knee in November 2014, April 2015 and March 2017.  Moreover, private medical records and VA treatment records are also of record.  Thus, the record contains sufficient evidence regarding the severity of the Veteran's left knee disability.  

Subsequent to the July 2010 VA examination, a February 2012 VA knee and lower leg disability benefit questionnaire only addressed the Veteran's right knee disability and did not provide testing for his left knee disability.  However, as noted above, a November 2014 VA knee and lower leg disability benefit questionnaire was afforded to the Veteran.  The November 2014 VA knee and lower leg disability benefit questionnaire found flexion of 110 degrees.  Thereafter, an April 2015 VA knee and lower leg disability benefit questionnaire found flexion of 140 degrees.  These examination reports include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.  

Most recently, a March 2017 VA examiner found flexion of 105 degrees upon initial testing and flexion of 110 degree after repetitive testing.  The May 2017 examination report included consideration of additional functional loss associated with the onset of pain.  

Furthermore, other treatment records do not provide a basis for a higher rating based on limitation of flexion.  Such includes an April 2010 private medical record, dated proximate to the Veteran's claim for an increased rating received by VA in June 2010, which indicated, in part, excellent range of motion of the left knee.  A January 2011 VA treatment record documented, in part, full range of motion of all joints.  A July 2013 VA treatment record noted decreased range of motion of the bilateral knees but did not quantify such in degrees.  Additionally, an August 2014 VA treatment record noted the Veteran's left knee had a brace, but minimal pain and no limitation of motion.  A September 2016 VA treatment documented bilateral knee flexion of 135 degrees and a November 2016 VA treatment documented left knee flexion of 125 degrees.  A January 2017 noted bilateral knee range of motion was within normal limits.  A February 2017 VA treatment record noted flexion of 135 degrees.  

Therefore, a rating in excess of 10 percent for the Veteran's left knee under DC 5260 is not warranted as flexion limited to 30 degrees was not demonstrated or approximated at any point during the appeal period.  As described above, at worst, flexion was measured at 105 degrees upon examination in March 2017. 

Under DC 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, and a 20 percent rating if limited to 15 degrees.  The July 2010 VA joints examination report found left knee extension of 0 degrees.  November 2014, April 2015 and March 2017 VA knee and lower leg disability benefits questionnaire each found extension of 0 degrees.  These findings include consideration of additional functional loss associated with the onset of pain and repetitive motion testing.

Moreover, other treatment records do not provide a basis for a higher rating based on limitation of extension.  These records include, as noted above, an April 2010 private medical record which indicated, in part, excellent range of motion of the left knee, a January 2011 VA treatment record which documented, in part, full range of motion of all joints, and an August 2014 VA treatment record, which noted the Veteran's left knee had no limitation of motion.  A November 2016 VA treatment documented left knee extension of 0 degrees.  A January 2017 noted bilateral knee range of motion was within normal limits.  A February 2017 VA treatment record noted extension of 0 degrees.  

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint; however, the record does not indicate any findings of extension limited to 10 degrees for the Veteran's left knee disability that might warrant a compensable rating. 

In regard to limitation of motion, the Board has also considered whether higher or separate ratings would be warranted for the left knee disability on the basis of additional functional impairment and loss.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  In a February 2010 private medical record the Veteran in part, reported, that right now his knee was not bothering him, had no swelling, that he occasionally felt a click, but it was painless, he denied locking and reported he could walk unlimited distances.  A July 2013 VA treatment record noted, in part, osteoarthritis of the knees and worse pain with activity.  A September 2016 VA treatment record documented the Veteran complained of bilateral knee pain and that increased activity, walking, rising from a chair, and kneeling were painful.  In September 2016, he also reported occasional clicking and popping and feeling that the knee was going to give way.  A February 2017 VA treatment record noted the Veteran reported left knee pain and that most pain was in the early mornings but once he got moving around it was better.  A February 2017 VA treatment record, noted, in part, the Veteran completed knee exercises with no increase in pain or fatigue.  

During the July 2010 VA examination, the Veteran reported his left knee clicked but did not pop, grind, lock, buckle or usually swell.  The Veteran did report that it did limit him as he could not sit for more than an hour without worsening pain but it did not limit standing or walking.  The July 2010 VA examiner noted the Veteran had no additional limitations created by pain, fatigue, weakness or lack of endurance following repetitive use.  A November 2014 VA knee and lower leg disability benefit questionnaire noted the Veteran did not report flare-ups, functional loss or functional impairment of the left knee.  The November 2014 VA examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  An April 2015 VA examiner noted the Veteran had pain with walking long distances such a two or three blocks, used bilateral knee braces periodically, used a walking cane when walking a long distance, and that going up or down steps caused pain.  The April 2015 VA examiner noted the Veteran did not report flare-ups but did experience functional loss or functional impairment in that he could not walk or stand for long periods of time.  

Most recently, a March 2017 VA examiner noted the Veteran had pain in the morning and experienced giving way and buckling of the knees and had fallen down once.  The March 2017 VA examiner noted the Veteran's left knee was the most painful knee and that he had pain every day but no real flare-ups.  The March 2017 VA examiner noted the Veteran described functional loss or functional impairment with pain with squatting down or prolonged standing or walking.  

The Board finds that any additional functional loss and impairment is not to the degree to warrant a compensable rating under DC 5260 or under DC 5261.  38 C.F.R. § 4.71a, DC 5260, 5261.  The objective clinical findings do not reflect a level of functional impairment comparable to a compensable rating under DC 5260 or DC 5261 for the left knee, at any point during the rating period on appeal.  As described above, the July 2010 VA joints examiner found the Veteran had no additional limitation as any weakness, fatigue, or incoordination upon active range of motion.  The November 2014 VA examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  However, the April 2015 examiner found the opposite.  Similarly, the March 2017 VA examiner found that pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time as described by a lack of coordination with walking and a tendency to fall.  The March 2017 VA examiner stated that the Veteran had osteoarthritis of both knees with pain every day and no real flare-ups and further opined that it was reasonable to say that he would experience more functional impairment with repeated use of the knees, specifically that prolonged walking or standing would cause more pain and impairment.  

However, even with repetitive testing during the July 2010, November 2014, and April 2015 examinations, the Veteran's range of motion with respect to his left knee did not change.  Furthermore, repetitive testing of the Veteran's flexion during the March 2017 examination demonstrated minimal change, from 105 degrees on initial testing to 110 degrees upon repetitive testing.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating.  

Additionally, concerning the range of motion findings of the Veteran's left knee joint at issue, the Board notes that the July 2010 joints examination report and November 2014 and April 2015 VA knee and lower leg disability benefit questionnaire do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue with respect to Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that the range of motion testing in these examinations was performed other than on weight-bearing and the November 2014, and April 2015 VA knee and lower leg disability benefit questionnaire each noted pain with weight-bearing.  Therefore, there is no prejudice to the Veteran in relying on these VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Furthermore, such is supported by the finding of the March 2017 VA knee and lower leg disability benefits questionnaire that documented range of motion on weight bearing, and active and passive range of motion, all yielded the same results.  

Under DC 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  During the July 2010 joints examination, the Veteran had a negative Lachman test and a positive McMurray and the VA examiner found the knee joint was stable.  The November 2014, April 2015 and March 2017 VA examiners each found, with respect to the Veteran's left knee disability, no history of recurrent subluxation and no history of lateral instability.  The November 2014 and March 2107 VA examiners noted no history of recurrent effusion, but the April 2015 VA examiner noted a history of recurrent effusion or swelling which required drainage infrequently.  The April 2015 and March 2017 VA examiners performed joint stability testing of the left knee and found there was no joint instability.  Specifically, April 2015 and March 2017 VA examiners found testing for anterior instability (tested via the Lachman test) was normal, and testing for posterior instability (tested via the Posterior drawer test) was also normal, for the left knee.  Similarly, April 2015 and March 2017 testing conducted to assess medial instability and lateral instability also provided normal findings for the left knee.  

Other medical evidence includes a January 2010 private treatment record which, in part, noted no laxity or marked crepitus and that McMurray testing was negative.  A September 2016 VA treatment record noted the Veteran was stable to varus valgus stress and had full extension and 30 degrees of flexion.  The September 2016 VA treatment record further documented the left knee was stable on anterior/posterior drawer testing, and that Lachman and Thessaly testing was negative, bilaterally.  A November 2016 VA treatment record also noted Thessaly testing, McMurray's testing, and Apley testing, were all negative.  

Nothing in the other medical evidence of record supports a finding of recurrent subluxation or instability of the left knee.  Therefore, DC 5257 is not for application for the left knee disability.

Additionally, a rating under DC 5258 is not warranted.  DC 5258 is for assignment for dislocated cartilage, which has not been shown in this case.  There is also no evidence of the removal of cartilage to warrant a rating under DC 5259.  Furthermore, Board observes that the manifestations for evaluation under DCs 5256, 5262 and 5263 are not applicable, as the presence of ankylosis, genu recurvatum, or impairment of the tibia and/or fibula for either knee has not been demonstrated.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges the Veteran's assertions that his left knee disability is more severe than evaluated, to include in his June 2013 testimony, in which he stated, in part, he could not bend his knee, had trouble when he stood, especially when rising from a chair, that he could not walk more than 30 minutes without pain and that in 2011 his knee buckled causing him to fall forward and injure his right knee.  

January 2010 and an April 2010 VA treatment records noted, in part, occasional left knee pain, but also noted the Veteran exercised on ecliptic machine two to three days for 45 minutes without any symptoms.  In his November 2011 notice of disagreement, the Veteran described left knee pain and discomfort every day, especially at night.  More recently, a January 2017 VA treatment record noted, in part, that the Veteran related that he had a cane but gave it away as he was not using it but now needed a cane as his left knee gave out one time and he felt like it might again.  His endorsements are admissible and have been taken into consideration.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also considered the July 2010 statement from the Veteran's spouse, who reported she was a retired registered nurse.  The Veteran's spouse noted the Veteran had ongoing issues with pain, mobility, and that such had become progressively worse in the past two years.  She stated that standing or walking for long periods aggravated the Veteran's knee.  She further reported that sitting in one position for greater than 30 minutes put the Veteran in excruciating pain with respect to his knee and then he had to get up and walk around and that relief from steroid injections lasted for three to four months.  Neither the Veteran nor his spouse has been shown to have the requisite skill, training or knowledge so as to be deemed competent to identify a specific level of functional impairment due to his left knee disability according to the appropriate DC criteria.  Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by VA medical professionals who have objectively examined him.  The medical findings directly address the criteria under which the left knee disability is evaluated.  The Board finds these clinical records to be competent, objective, and probative evidence of record, and is therefore accorded greater weight than the Veteran's subjective complaints of increased symptomatology for the left knee.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported in the light most favorably to the Veteran, the evidence does not show the functional equivalent of disability required for a higher evaluation other than what has been assigned.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with respect to his left knee disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For these reasons, the Board finds that the Veteran is not entitled to a higher rating for his service-connected left knee disability at any point during the appeal period.  In making this determination the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected left knee disability met or nearly approximated the criteria for higher rating other than that already granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than or separate from that already assigned for the left knee disability, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation in excess of 10 percent for medical meniscus tear of the left knee (excluding the period from June 16, 2014 through July 31, 2014, during which time a temporary 100 percent (total) rating under 38 C.F.R. § 4.30 was in effect) is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


